UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

DANIEL NEWTON CIVIL ACTION
VERSUS
DEPUTY JOSEPH CAMINITA ET AL. NO.: 16-00363-BAJ-EWD

RULING AND ORDER

Before the Court is the Motion for Summary Judgment (Doc. 29) filed by
Tangipahoa Parish Sheriff Daniel Edwards and Tangipahoa Parish Sherifi’s Off'lce
Deputies Joseph Caminita and Alexander Zebrick. No opposition was filed. For the

reasons that follow, the Motion (Doc. 29) is GRANTED.

I. BACKGROUND

This 42 U.S.C. § 1983 suit arises from a struggle between an intoxicated man
and law enforcement ofiicers. (Doc. 29-1 at 1111 1-13). After drinking liquor for several
hours, Plaintiff Daniel Newton awoke at his father’s home. (Id. at 1| 1). Plaintiff began
arguing with his father, and someone called the police. (Id. at ‘[| 5). Deputies Caminita

and Zebrick responded to the call around midnight (Id.)-

After Deputies Caminita and Zebrick arrived at Plaintiff` s father’s home,
Plaintiffs father told them that he Wanted Plaintiff` to leave the property. (Id. at 1[ 6).
Deputy Caminita and Plaintiff got into Plaintiff`s father’s truck, and Deputy
Caminita drove Plaintiff` off the property. (Id. at 1[ 7). Deputy Zebrick followed in a

police car. (Id. at ‘[l 8).

Next, Deputies Caminita and Zebrick dropped Plaintiff off. (Id. at 1[ 9). No one
recalls where. (Id. at 11 9). Before leaving Plaintifi`, Deputy Caminita advised him not
to drive the truck. (Id. at il 11). Plaintiff does not recall the events that followed.

(Id. at 1| 12).

Around 12:45 A.M., Louisiana State Trooper Erin Williams received a dispatch
call about an abandoned truck in a ditch. (Doc. 31-2 at 1| 9). Trooper Williams arrived
at the scene about ten minutes later. (Id. at 11 10). Plaintiff arrived at the scene live
minutes later; he began arguing with Trooper Williams about whether the truck
would be towed. (Id. at 1| 17). Trooper Williams then gave Plaintiff a field sobriety

test. (Id. at '|[ 25). Plaintiffpassed. (Id.).

After the test, the argument escalated. (Id. at 1[ 34). Trooper Williams and
Plaintiff began to fight (Id.). Trooper Williams brought Plaintiff to the ground,
arrested Plaintiff, and charged Plaintiff with resisting arrest, driving without a

license, careless operation, and driving without insurance (Id. at 1| 43)- This lawsuit

followed.

Plaintiff sued Sheriff` Edwards, Deputy Caminita, and Deputy Zebrick for
constitutional violations under § 1983. (Doc. 12). Plaintiff` alleges deliberate-
indifference claims against Deputies Caminita and Zebrick and a failure-tO-train

claim against Sheriff Edwards. (Id.). Plaintiff also alleges negligence claims against

all Defendants .(Id.).

Now, Defendants move for summary judgment. (Doc. 29). Defendants argue
that they are entitled to qualified immunity on Plaintiff` s individual-capacity federal-
law claims. (Doc. 29-2 at p. 12). And Plaintiff’s state-law claims should be dismissed,
Defendants argue, because the undisputed facts in the record show that Defendants

acted reasonably under the circumstances (Id.).
II. LEGAL STANDARD

The Court will enter summary judgment in Defendants’ favor if Defendants
show that there is no genuine dispute as to any material fact and that they are
entitled to judgment as a matter of law. FED. R. CIV. P. 56(a)- The Court cannot grant
summary judgment just because Defendants’ motion is unopposed; Defendants must
point to the absence of a material factual dispute. Hetzel v. Beth,lehem, Steel Corp., 50
F.3d 360, 362 n.3 (5th Cir. 1995). In deciding if they have done so, the Court views
facts and draws reasonable inferences in Plaintiff’s favor. chn 1). City of Southaven,
Mt`ss., 884 F.3d 307, 309 (5th Cir. 2018). Because Plaintiff failed to file a response,
Defendants’ properly-supported assertions of fact are undisputed. FED. R. CIV. P.

56(e)(2).
III. DISCUSSION
A. Deliberate Indifference

Plaintiff alleges that Deputies Caminita and Zebrick acted with deliberate
indifference to his serious medical needs because they failed to recognize that he

“needed medical attention for his abnormal behavior.” (Doc. 12 at ‘|] 36). Plaintiff

alleges that Deputies Caminita and Zebrick should have brought him to a hospital

rather than leaving him alone with his truck- (Id. at 11 14).

To recover on his deliberate-indifference claim, Plaintiff must show that
Deputies Caminita and Zebrick “refused to treat him, ignored his complaints,
intentionally treated him incorrectly, or engaged in any similar conduct that would
clearly evince a wanton disregard for any serious medical needs.” Mason, v. Lafayette
City-Parish Consol. Gov’t, 806 F.3d 268, 279 (5th Cir. 2015). Deliberate indifference
is “a stringent standard of fault, requiring proof that a municipal actor disregarded a
known or obvious consequence of his action.” Boord of Coun,ty Com’rs ofBryan Cnty.,

Okl. 1). Brown, 520 U.S. 397, 410 (1997)-

Undisputed record evidence confirms that Deputies Caminita and Zebrick did
not act with deliberate indifference to Plaintiff’s medical needs. See Mo,son, 806 F.3d
at 279. Pla.intiff did not request medical treatment, did not appear as if he needed
medical treatment, and did not show signs of impairment. (Id. at p. 27). And Plaintiff
passed a field sobriety test less than an hour after Deputies Caminita and Zebrick

dropped him off. (Doc. 31-2 at 1[ 25).

Because Plaintiff has not identified any “specific evidence in the record . . .
sufficient to sustain a finding in [his] favor” on his deliberate-indifference claims,

summary judgment is appropriate See Brand Seroices, L.L.C. v. Irex Corp., 909 F.3d

151, 157 (5th Cir- 2018)- The Court therefore grants Defendants’ motion for summary

judgment on Plaintiff's deliberate~indifference claims.I
B. Failure to Train

Plaintiff` alleges that Sherif_f Edwards failed to train Tangipahoa Parish
Sherriff’s Ofiice employees how to treat suspects with mental health issues and that

the failure violated his constitutional rights. (Doc. 12 at 1|1| 40-51)-

To recover on his failure-to-train claim, Plaintiff` must show that (1) Sherif_f
Edwards failed to train Deputies Caminita and Zebrick, (2) the failure to train caused
the violation of Plaintiffs rights, and (3) the failure to train amounts to deliberate
indifference Estate of Davis ex rel. McCu,Zly v. C£ty of North Richland Hills, 406 F.3d
375, 381 (5th Cir- 2005)- Because the third prong is dispositive, the Court considers

it first.

To satisfy the third prong, Plaintiff must show “a pattern of violations and that
the inadequacy of the training is ‘obvious and obviously likely to result in a
constitutional violation.”’ Cousin v. Small, 325 F.3d 627, 637 (5th Cir. 2003) (quoting

Thompson v. Upshur Cnty., 245 F.3d 447, 459 (5th Cir. 2001)). I-le fails to do so.

Plaintiff marshals no evidence to support a finding that the Sheriffs training
or supervision was “obviously likely to result in a constitutional violation.” Cousin,

325 F.3d at 637. Nor does Plaintiff offer any evidence of a pattern of violations; he

 

1 Separately, summary judgment is warranted on qualified-immunity grounds because Plaintiff fails
to rebut Defendants’ properly-raised qualified-immunity defense See So;ma u. Hannigan, 669 F.3d
585, 590 (ach Cir. 2012).

points to one incident. See Estate of Dav£s, 406 F.3d at 383. The Court therefore
grants Defendants’ motion for summary judgment on Plaintiff s failure-to-train claim

against Sheriff Edwards.
C. Negligence

Plaintiff alleges that his damages were caused by Defendants’ negligent failure
to “[a]sess mental and physical needs of citizens,” “[p]rovide deputies sensitivity
classes regarding mental and physical illnesses,” and “train and instruct deputies
how to appropriately neutralize a situation:'disturbance when there are mental health

and medical issues involved.” (Doc. 12 at 1| 58).

In Louisiana, “[e]very act whatever of man that causes damage to another
obliges him by whose fault it happened to repair it.” LA- CIV. CODE art. 2315. The
Court uses the duty~risk analysis to decide whether to impose liability for negligence
under Article 2315. Lemann, v. Essen Lane Doiqu,iris, Inc., 2005-1095, p. 7 (La.
3!10)‘06); 923 So. 2d 627, 632. To recover under the duty-risk approach, Plaintiff must
prove live elements:

(1) Defendants had a duty to conform their conduct to a specific
standard;

(2) Defendants’ conduct failed to conform to the appropriate
standard;

(3) Defendants’ substandard conduct was a cause in fact of
Plaintiff s injuries

(4) Defendants’ substandard conduct was a legal cause of Plaintiff’s
injuries;

(5) Actual damages.

Audler v. CBC Innov£s, Inc., 519 F.3d 239, 249 (5th Cir. 2008).

6

Deputies Caminita and Zebrick owed Plaintiff a duty to act reasonably under
the “totality of the circumstances." Stroik u. Ponseti, 96-2897, p. 7 (La. 9!91'97); 699
So. 2d 1072, 1077. Plaintiff s negligence claim cannot survive summary judgment
because Plaintiff offers no evidence to support a finding that any defendant breached
that duty. What is more, undisputed record evidence confirms that Defendants acted
reasonably under the “totality of the circumstances.” Id. at 1077. Deputies Caminita
and Zebrick acted reasonably when they removed Plaintiff from his father’s home,
dropped Plaintiff off at a safe location, and directed Plaintiff not to drive later that
night. The Court therefore grants Defendants’ motion for summary judgment on

Plaintiff’s negligence claim.
IV. CONCLUSION
Accordingly,

I'I` IS ORDERED that the Motion for Summary Judgrnent (Doc. 29) filed
by Tangipahoa Parish Sheriff Daniel Edwards and Tangipahoa Parish Sheriff s Office
Deputies Joseph Caminita and Alexander Zebrick is GRANTED. Plaintiff’s claims

against these Defendants are DISMISSED WITH PREJUDICE.

d.
Baton Rouge, Louisiana, this l‘%"'"day of February, 2019.

flasz

JUDGE BRlAi(LMAcKsoN
UNiTED sTATEs DISTRICT coURT
MIDDLE DISTRICT or LoUisiANA

